DETAILED ACTION
The Action is responsive to Applicant’s Application filed February 3, 2020.
Please note claims 1-24 are pending. 

Drawings
The drawings, filed February 3, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed February 3, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woytowitz et al. (US Pub. No. 2012/0197862)

Regarding claim 1, Woytowitz teaches a computer-implemented method of extracting data from documents, the method comprising: 
‘using one or more processors (¶0042) to perform the steps of: 
receiving input of a number of documents’ as reading new electronic documents (¶0075)
‘receiving input of a schema of data items available for extraction from the documents’ as utilizing a document schema from a collection of document schemas to parse and tag extraction content (¶0048)
‘parsing the documents into a machine-readable representation’ as parsing the documents to store and report multiple classes of entity mentions and mention relations contained in electronic documents 
‘identifying data items in the machine-readable representation according to the schema’ as identifying entity mentions and mention relationships (¶0044)
‘propagating interpretations of data items within the documents to disambiguate identified data items’ as clustering objects from the mentions and mention relationships to disambiguate (¶0078-80, 52)
‘matching identified data items with other data items in the documents according to the schema’ (¶0078-80, 52)
‘extracting only identified data items that include a minimal set of interpretations specified by the schema’ as processing mentions and extracting only new mentions that match over a threshold score (¶0077-78, 52)

Regarding claim 2, Woytowitz teaches ‘wherein the schema comprises known attributes of data items, known aliases of data items, and specified relationships between data items’ as schema comprising mention objects and relation objects and variations of items (¶0048)

Regarding claim 3, Woytowitz teaches ‘where in identified data items are matched with other data according to the specified relationships in the schema’ as using comparison algorithms for matching objects (¶0108)

Woytowitz teaches a system for extracting data from documents, the system comprising: 
‘a storage device configured to store program instructions’ (¶0042)
‘and one or more processors operably connected to the storage device (¶0042) and configured to execute the program instructions to cause the system to: 
receive input of a number of documents’ as reading new electronic documents (¶0075)
‘receive input of a schema of data items available for extraction from the documents’ as utilizing a document schema from a collection of document schemas to parse and tag extraction content (¶0048)
‘parse the documents into a machine-readable representation’ as parsing the documents to store and report multiple classes of entity mentions and mention relations contained in electronic documents
‘identify data items in the machine-readable representation according to the schema’ as identifying entity mentions and mention relationships (¶0044)
‘propagate interpretations of data items within the documents to disambiguate identified data items’ as clustering objects from the mentions and mention relationships to disambiguate (¶0078-80, 52)
‘match identified data items with other data items in the documents according to the schema’ (¶0078-80, 52)
‘and extract only identified data items that include a minimal set of interpretations specified by the schema’ as processing mentions and extracting only new mentions that match over a threshold score (¶0077-78, 52)

Regarding claim 17, Woytowitz teaches a computer program product for extracting data from documents, the computer program product comprising:
‘a non-volatile computer readable storage medium having program instructions stored thereon (¶0042) to perform the steps of:
receiving input of a number of documents’ as reading new electronic documents (¶0075)
‘receiving input of a schema of data items available for extraction from the documents’ as utilizing a document schema from a collection of document schemas to parse and tag extraction content (¶0048)
‘parsing the documents into a machine-readable representation’ as parsing the documents to store and report multiple classes of entity mentions and mention relations contained in electronic documents 
‘identifying data items in the machine-readable representation according to the schema’ as identifying entity mentions and mention relationships (¶0044)
‘propagating interpretations of data items within the documents to disambiguate identified data items’ as clustering objects from the mentions and mention relationships to disambiguate (¶0078-80, 52)
‘matching identified data items with other data items in the documents according to the schema’ (¶0078-80, 52)
‘extracting only identified data items that include a minimal set of interpretations specified by the schema’ as processing mentions and extracting only new mentions that match over a threshold score (¶0077-78, 52)

Regarding claim 18, Woytowitz teaches ‘wherein the schema comprises known attributes of data items, known aliases of data items, and specified relationships between data items’ as schema comprising mention objects and relation objects and variations of items (¶0048)

Regarding claim 19, Woytowitz teaches ‘where in identified data items are matched with other data according to the specified relationships in the schema’ as using comparison algorithms for matching objects (¶0108)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-6, 12-14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz et al. (US Pub. No. 2012/0197862) further in view of Viola et al. (US Pub. No. 2007/0003147)

Regarding claim 4, Woytowitz teaches ‘wherein parsing the documents comprises: text parsing’ (¶0009)
Woytowitz fails to explicitly teach ‘line parsing; and image parsing.’
Viola teaches ‘line parsing; and image parsing’ (¶0023-24, 35)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Viola’s would have allowed Woytowitz’s to provide efficient document recognition with improved accuracy (¶0005)

	
Regarding claim 5, Woytowitz teaches ‘further comprising detecting and reconstructing tables from text, lines, and images.’ (¶0029, 53)

Regarding claim 6, Woytowitz teaches ‘further comprising detecting and reconstructing charts from text, lines, and images’ (¶0053)

Regarding claim 12, Woytowitz teaches ‘wherein parsing the documents comprises: text parsing’ (¶0009)
Woytowitz fails to explicitly teach ‘line parsing; and image parsing.’
Viola teaches ‘line parsing; and image parsing’ (¶0023-24, 35)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Viola’s would have allowed Woytowitz’s to provide efficient document recognition with improved accuracy (¶0005)


Woytowitz teaches ‘further comprising detecting and reconstructing tables from text, lines, and images.’ (¶0029, 53)

Regarding claim 14, Woytowitz teaches ‘further comprising detecting and reconstructing charts from text, lines, and images’ (¶0053)

Regarding claim 20, Woytowitz teaches ‘wherein parsing the documents comprises: text parsing’ (¶0009)
Woytowitz fails to explicitly teach ‘line parsing; and image parsing.’
Viola teaches ‘line parsing; and image parsing’ (¶0023-24, 35)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Viola’s would have allowed Woytowitz’s to provide efficient document recognition with improved accuracy (¶0005)

Regarding claim 21, Woytowitz teaches ‘further comprising detecting and reconstructing tables from text, lines, and images.’ (¶0029, 53)

Regarding claim 22, Woytowitz teaches ‘further comprising detecting and reconstructing charts from text, lines, and images’ (¶0053)



Claim 7, 15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz et al. (US Pub. No. 2012/0197862) further in view of Griffith et al. (US Pub. No. 2018/0314705)

Regarding claim 7, Woyotwitz fails to explicitly teach ‘wherein, for tabular data, interpretations of data items are propagated across rows and down columns.’
Griffith teaches ‘wherein, for tabular data, interpretations of data items are propagated across rows and down columns.’ (¶0174-176)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Griffith’s would have allowed Woytowitz’s to optimize linking of data (¶0008)

Regarding claim 15, Woyotwitz fails to explicitly teach ‘wherein, for tabular data, interpretations of data items are propagated across rows and down columns.’
Griffith teaches ‘wherein, for tabular data, interpretations of data items are propagated across rows and down columns.’ (¶0174-176)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Griffith’s would have allowed Woytowitz’s to optimize linking of data (¶0008)

Woyotwitz fails to explicitly teach ‘wherein, for tabular data, interpretations of data items are propagated across rows and down columns.’
Griffith teaches ‘wherein, for tabular data, interpretations of data items are propagated across rows and down columns.’ (¶0174-176)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Griffith’s would have allowed Woytowitz’s to optimize linking of data (¶0008)

Claim 8, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz et al. (US Pub. No. 2012/0197862) further in view of Goldstein et al. (US Pub. No. 2015/0154164)

Regarding claim 8, Woytowitz fails to explicitly teach ‘wherein, for floating text, interpretation of a matched data item to a corresponding value is propagated according to geometric and semantic information’
Goldstein teaches ‘wherein, for floating text, interpretation of a matched data item to a corresponding value is propagated according to geometric and semantic information’ (¶0284)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Griffith’s would have allowed Woytowitz’s to more accurately compare entities extracted (¶0025)
Regarding claim 16, Woytowitz fails to explicitly teach ‘wherein, for floating text, interpretation of a matched data item to a corresponding value is propagated according to geometric and semantic information’
Goldstein teaches ‘wherein, for floating text, interpretation of a matched data item to a corresponding value is propagated according to geometric and semantic information’ (¶0284)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Griffith’s would have allowed Woytowitz’s to more accurately compare entities extracted (¶0025)

Regarding claim 24, Woytowitz fails to explicitly teach ‘wherein, for floating text, interpretation of a matched data item to a corresponding value is propagated according to geometric and semantic information’
Goldstein teaches ‘wherein, for floating text, interpretation of a matched data item to a corresponding value is propagated according to geometric and semantic information’ (¶0284)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Griffith’s would have allowed Woytowitz’s to more accurately compare entities extracted (¶0025)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166